Peters, J.
The defendants were furnishing to the plaintiffs sulphuric acid for their “works.” There was some general understanding about it, but no contract that was binding. The parties *170undertook to have a contract in writing. The plaintiffs made a proposition, communicated by letter. The defendants replied; accepting it, with the exception of the terms of payment, which were to be arranged. They never were arranged. In this correspondence no time was named, during which the acid should be furnished by the one side and taken by the other. We think that no binding executory agreement was entered into. Either side could retire from such an arrangement, whenever they pleased. There was not a perfect assent of the parties. Prof. Parsons says, “it becomes a contract only when the ■ proposition is met by an acceptance which corresponds to it entirely and adequately.” It is evident enough that a complete and established agreement of parties was not negotiated by the correspondence and other testimony in the case. Jenness v. Mt. Hope Iron Company, 53 Maine, 23. The action, either in the original or amended form, is not maintainable. Plaintiffs nonsuit.
Appleton, C. J., Walton, Dickerson, Barrows and Virgin, JJ., concurred.